DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/26/2022, in which, claims 1-12, are pending. Claims 1, 6, 11 and 12 are independent. Claims 2-5 and 7-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)- (d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claims need to recites “a non-transitory” computer-readable medium with stored instructions. The term “non- transitory” ensures the claim does not encompass signals and other transitory forms of signal transmission. Therefore, the claims need to be corrected by including “a non- transitory” on the preamble of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, is/are rejected under 35 U.S.C. 103 as being un-patentable over Yamaguchi (USPAP 2011/0235109), in view of Sung et al., (USPAP 2010/0079494 1A).

Referring to claim 1, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), including a paper feeder ([106 of fig 1]) in which an image recording medium having at least one surface on which a first image is formed or a predetermined printing surface is set, ([0052] image forming apparatus 100 includes a document reader 102, an image forming portion 104, a paper feed portion 106]), the image forming apparatus ([100 of fig 1]) comprising: 
an image inputter ([image reader 102 of fig 1] i.e. inputter]) that inputs a second image to be formed on another surface or the predetermined printing surface of the image recording medium, ([0052] image forming apparatus 100 includes a document reader 102, an image forming portion 104, a paper feed portion 106]); and 
 display unit ([preview screen 300 of fig 4]) that causes a display to display orientation information indicating an orientation of the first image or an orientation of a surface being a back side of the predetermined printing surface and the second image that is input by the image inputter, ([0099] as shown in FIG. 4, the basic layout of touch panel display 130 is designed in the laterally long touch panel display 130 such that a system region 1000 is arranged at the topmost part, a preview region 3000 in the center of the screen, a function settings/confirmation region 2000 on the left side of preview region 3000 of fig 4]).

Referring to claim 2, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), further comprising an orientation changer that rotates an orientation of the second image by a predetermined angle, ([0172] controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is bound]).

Referring to claim 3, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), wherein the predetermined angle may be an angle optionally set, ([0172] Controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is settled]).

Referring to claim 4, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), wherein the display unit may display the first image or the surface being a back side of the predetermined printing surface, ([0172] controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is bound]).

Referring to claim 5, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus, wherein the display unit displays the orientation information displays together with the second image, ([ 0172] controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is set]).

Referring to claim 6, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), including a paper feeder in which an image recording medium having at least one surface on which a first image is formed or a predetermined printing surface is set, the image forming apparatus ([100 of fig 1]) comprising: 
an image reader that reads, ([image reader 102 of fig 1] i.e. inputter]) from a document, a second image to be formed on another surface or the predetermined printing surface of the image recording medium; ([0099] as shown in FIG. 4, the basic layout of touch panel display 130 is designed in the laterally long touch panel display 130 such that a system region 1000 is arranged at the topmost part, a preview region 3000 in the center of the screen, a function settings/confirmation region 2000 on the left side of preview region 3000 of fig 4]);
a display unit that causes a display to display the second image that is read by the image reader; ([0099] as shown in FIG. 4, the basic layout of touch panel display 130 is designed in the laterally long touch panel display 130 such that a system region 1000 is arranged at the topmost part, a preview region 3000 in the center of the screen, a function settings/confirmation region 2000 on the left side of preview region 3000 of fig 4]); and 
an orientation changer ([display panel 132) that rotates an orientation of the second image by a predetermined angle, ([0217] preview images 135 displayed on display panel 132 are displayed in a scrolling manner in conformity with the binding position S of the paper by paper bound position-dependent scroll display controller 1313(FIG. 7) and saddle stitch binding-supporting scroll display controller 1314(FIG. 7]).
Although, Sawano ‘585’ broadly teach “a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected” as discussed above.
However, Sawano ‘585’ et al. don’t explicitly teach “an orientation changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected’.
But, Sung’494’ in the same area of image display system as shown in fig 1, teaches ‘a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected’ ([the detected phase shift is transmitted to the display apparatus, and the image displayed on the display apparatus is rotated based on the detected phase shift see abstract]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Sawano’585’ by the teaching of Sung ‘494’ for the purpose providing an image forming apparatus that can may enlarge the size when the moving direction is a preset direction and reduces the size when the moving direction is in a direction opposite to the preset direction, as discussed in paragraph 0008, by Sung’494’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 7, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), wherein the predetermined angle may be 90 degrees, ([0172] controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is bound]).

Referring to claim 8, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), wherein to the display unit may display the first image or a surface being a back side of the predetermined printing surface, ([0172] controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is bound]).

Referring to claim 9, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), wherein the display unit displays orientation information indicating an orientation of the first image or an orientation of a surface being a back side of the predetermined printing surface, ([0172] controller 131 includes a paper bound position-dependent scroll display controller 1313 for scrolling preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132 is bound]).

Referring to claim 10, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), wherein the display unit displays the orientation information displays together with the second image, ([preview images 135 in the direction that crosses the side edge along which the printed paper of preview images 135 displayed on display panel 132]).

Referring to claim 11, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 of fig 1]), is a kind of an image processing apparatus, storage medium storing a computer program for making a computer of an information processing apparatus ([0084] Stored in ROM 306 are programs, data and the like necessary for controlling the operation of image forming apparatus 100, as the data stored in ROM 306 with the programs, the initial screen data for each operational mode may be stored, CPU 300 controls image forming apparatus 100 in accordance with the programs and data stored in ROM 306 and performs control associated with each function of image forming apparatus 100]), comprising 
a display unit for displaying an image to be formed on an image recording medium execute a control method, wherein the image recording medium has at least one surface on which a first image is formed or a predetermined printing surface, wherein the control method (([0099] as shown in FIG. 4, the basic layout of touch panel display 130 is designed in the laterally long touch panel display 130 such that a system region 1000 is arranged at the topmost part, a preview region 3000 in the center of the screen, a function settings/confirmation region 2000 on the left side of preview region 3000 of fig 4]); 
causing by the display unit  (130 of fig 3) a display to display orientation information indicating an orientation of the first image or an orientation of a surface being a back side of the predetermined printing surface and a second image to be formed on another surface or the predetermined printing surface of the image recording medium, ([ 0096, mage forming apparatus 100, when one operational mode is selected on the home screen of touch panel display 130 provided as the main display control device, the initial screen of the operational mode is displayed])

Referring to claim 12, Yamaguchi teaches an image forming apparatus ([0044] image forming apparatus 100 is a kind of an image processing apparatus]), storage medium storing a computer program for making a computer of an information processing apparatus comprising an image acquirer, a display unit for displaying an image to be formed on an image recording medium and an orientation changer execute a control (0084] stored in ROM 306 are programs, data and the like necessary for controlling the operation of image forming apparatus 100. As the data stored in ROM 306 with the programs, the initial screen data for each operational mode may be stored. CPU 300 controls image forming apparatus 100 in accordance with the programs and data stored in ROM 306 and performs control associated with each function of image forming apparatus 100]), method, wherein the image recording medium has at least one surface on which a first image is formed or a predetermined printing surface, wherein the control method includes: 
acquiring by the image acquirer, (image reader 102 of fig 1) a second image to be formed on another surface or the predetermined printing surface of the image recording medium; ([0052] image forming apparatus 100 includes a document reader 102, an image forming portion 104, a paper feed portion 106]);
 causing by the display unit a display to display the second image that is acquired by the image acquirer; ([0099] as shown in FIG. 4, the basic layout of touch panel display 130 is designed in the laterally long touch panel display 130 such that a system region 1000 is arranged at the topmost part, a preview region 3000 in the center of the screen, a function settings/confirmation region 2000 on the left side of preview region 3000 of fig 4]); and 
rotating by the orientation changer an orientation of the second image by a predetermined angle. Although, Sawano ‘585’ broadly teach “a direction changer that rotates an orientation of the second image by a predetermined angle when the operation input of the user is detected” as discussed above.
However, Sawano ‘585’ et al. don’t explicitly teach “rotating by the orientation changer an orientation of the second image by a predetermined angle;
But, Sung’494’ in the same area of image display system as shown in fig 1, teaches ‘rotating by the orientation changer an orientation of the second image by a predetermined angle’ ([the detected phase shift is transmitted to the display apparatus, and the image displayed on the display apparatus is rotated based on the detected phase shift see abstract]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Sawano’585’ by the teaching of Sung ‘494’ for the purpose providing an image forming apparatus that can may enlarge the size when the moving direction is a preset direction and reduces the size when the moving direction is in a direction opposite to the preset direction, as discussed in paragraph 0008, by Sung’494’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677